Citation Nr: 1433277	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a rating greater than 70 percent for posttraumatic stress disorder, for accrued benefits purposes.

3.  Entitlement to a rating greater than 10 percent for tinnitus, for accrued benefits purposes.

4.  Entitlement to a rating greater than 0 percent for inactive pulmonary tuberculosis, for accrued benefits purposes.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953, from July 1954 to July 1957, and from October 1957 to October 1963.  The Veteran died in December 2008.  The appellant seeks surviving spouse benefits.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for the cause of the Veteran's death.  


REMAND

In the March 2011 substantive appeal, the appellant requested a hearing before the Board.  The appellant was notified that the hearing was scheduled for March 28, 2013, at the RO in Albuquerque, New Mexico.  In a report of contact dated March 28, 2013, the appellant contacted the RO and stated that she had moved to Salt Lake City, Utah.  The appellant requested that a videoconference hearing be rescheduled at a location near her home address.  The Board finds that the appellant's request to reschedule the hearing was for good cause and the motion to reschedule the hearing is granted.  A remand is needed to provide the appellant an opportunity to attend a videoconference hearing at the RO in Salt Lake City, Utah.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the RO in Salt Lake City, Utah, and notify the appellant and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

